
	

114 HR 884 IH: To direct the Secretary of the Interior to reissue final rules relating to listing of the gray wolf in the Western Great Lakes and Wyoming under the Endangered Species Act of 1973, and for other purposes.
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 884
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Ribble (for himself, Mrs. Lummis, Mr. Benishek, Mr. Peterson, Mr. Duffy, Mr. Emmer, Mr. Grothman, Mr. Huizenga of Michigan, Mr. Kind, Mr. Kline, Mr. Ryan of Wisconsin, Mr. Sensenbrenner, Mr. Simpson, Mr. Walberg, and Mr. Walz) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to reissue final rules relating to listing of the gray wolf
			 in the Western Great Lakes and Wyoming under the Endangered Species Act of
			 1973, and for other purposes.
	
	
 1.Reissuance of final rule regarding gray wolves in the Western Great LakesBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
 2.Reissuance of final rule regarding gray wolves in WyomingBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on September 10, 2012 (77 Fed. Reg. 55530), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
		
